Exhibit International Flavors & Fragrances Inc. NEWS RELEASE IFF’S CHIEF FINANCIAL OFFICER DOUGLAS J. WETMORE TO STEP DOWN NEW YORK – June 16, 2008 – International Flavors & Fragrances Inc. (NYSE: IFF) today announced that Douglas J. Wetmore will step down from his position as Senior Vice President and Chief Financial Officer.Mr. Wetmore will continue to serve as CFO until July 31, 2008. “Doug has been a key contributor to IFF for nearly two-decades and we thank him for his dedication and leadership,” said Robert M. Amen, IFF’s Chairman and Chief Executive Officer.“The management team and Board of Directors all join me in wishing him well in his future endeavors,” concluded Amen. Mr.
